Title: Thomas Jefferson to John Adams, 19 January 1819
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Monticello Jan. 19. 19.
          
          About a week before I recieved your favor of Dec. 30. the 22d No of the North American review had come to hand, without my knowing from what quarter. the letter of mr Channing to mr Shaw, which you have been so good as to inclose, founds a presumption that it was from mr Channing, and that he is the editor. I had never before seen the work; but have read this No with attention and great satisfaction. it may stand boldly on the shelf by the side of the Edinburg Review; and, as I find that mr Channing has agents in George town and Richmond, where I can readily make the necessary payments, I shall write to one of them to enter me as a subscriber. I see with pride that as we are ahead of Europe in Political science, so on other subjects we are getting along side of them.
          
          I hope you have recieved o read our University Report with approbation, as I am sure you will the work of Tracy, if you trouble yourself with such subjects. we are all atiptoe here in the hourly expectation of hearing what our legislature decides on the Report. being a good piece of a century behind the age they live in, we are not without fear as to their conclusions. we have to contend with so many biasses, personal, local, fanatical, financial Etc. that we cannot foresee in what their combinations will result.
          
            God bless you, and preserve you in good health & spirits.
            Th: Jefferson
          
        